Citation Nr: 0811064	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-10 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied entitlement to the 
benefit currently sought on appeal.

On his VA Form 9, Substantive Appeal, the veteran requested a 
hearing before the Board.  However, he notified VA in April 
2004 that he desired a local hearing instead.  He then 
cancelled the local hearing in January 2005.  In November 
2006, the Board remanded the claim for further development.


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder, rated at 50 percent and residuals of a finger 
laceration, rated at 10 percent.  Noncompensable ratings are 
in effect for the service-connected scars on both hands and 
right knee, as well as hearing loss.  The veteran's combined 
disability rating is 60 percent.

2.  The preponderance of the evidence is against a finding 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2006, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for TDIU; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  This included the process 
by which disability ratings are determined.  It also 
instructed him to submit any evidence in his possession that 
pertained to his claim, and particularly any medical or lay 
evidence demonstrating a worsening or increase in severity of 
his disability and the effect that worsening has on his 
employment and daily life.  Examples of such evidence were 
provided.  This notice fully complies with the applicable 
regulations and case law.

Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in August 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured, to include those records generated 
in conjunction with the veteran's successful application for 
Social Security Administration (SSA) disability benefits.  
The veteran also has been medically evaluated and medical 
opinions have been sought in conjunction with his claim.  The 
duty to assist has been fulfilled.

Total Disability Evaluations Based on Individual 
Unemployability

A TDIU requires the presence of an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a  
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or 
more, and there shall be sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

If the veteran's disabilities fail to meet the required 
disability percentages under section (a), but he is medically 
evaluated to be unable to secure employment by reason of his 
service-connected disabilities, VA is required to submit his 
claim to the Director of Compensation and Pension Service 
(C&P) for extra-schedular consideration.  38 C.F.R. § 4.16(b) 
(2007).  

The veteran initiated his claim for a TDIU in March 2003.  He 
also submitted a claim for an increased rating at that time 
for his service-connected disabilities.  As a result of his 
claim, the disability rating for his post-traumatic stress 
disorder (PTSD) was determined to be 50 percent, as of the 
date of his claim (March 2003).  The evaluations of the 
veteran's other service-connected disabilities were 
continued.  Thus, at the time of his TDIU claim, in addition 
to PTSD, service connection was in effect for residuals of a 
laceration to the right finger, at 10 percent; burn scar of 
the right hand, scar of the left hand, and scar of the right 
knee, each assigned a noncompensable rating; and, bilateral 
hearing loss, also noncompensable.  The veteran's combined 
evaluation, therefore, was 60 percent as of March 2003.
Based on these figures, the veteran's disabilities do not 
meet the percentage requirements for establishing TDIU under 
38 C.F.R. § 4.16(a).  While one of his service-connected 
disabilities is rated at 40 percent or more, (PTSD at 50 
percent), there has not been shown to be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  

The veteran contends that his claim should be referred for 
extraschedular consideration under 38 C.F.R. § 4.16(b).  To 
do so, the evidence must show that the veteran has been 
medically evaluated to be unable to secure employment by 
reason of his service-connected disabilities.  Such is not 
the case here.  Instead, the evidence supports a finding that 
the veteran's unemployable status is, at least in part, due 
to non-service-connected disabilities. 

A July 2003 VA mental examination report revealed that the 
veteran continued to meet the criteria for the PTSD 
diagnosis, though some of the arousal symptoms had clearly 
been attenuated by his medications.  He reported that the 
intrusive thoughts had been less frequent.  His reactions had 
been less intense.  The veteran reported his occupational 
limitations not in terms of his psychiatric diagnosis, but 
instead due to his physical problems.  At that time, however, 
an express opinion on unemployability was not rendered.

Referable to the veteran's other service-connected 
disabilities, his June 2003 VA examination revealed no 
functional limitations attributable to the service-connected 
scars on the hands and knee.  Likewise, his September 2003 VA 
examination showed that he had high frequency hearing loss 
which did not rise to the level of being compensable.  Thus, 
it cannot be said that these service-connected disabilities 
had any effect on his capacity to work.

In conjunction with his application for SSA disability 
benefits, the veteran underwent a psychological examination 
in September 2003, which falls within the scope of this 
appeal.  While there were findings of decreased energy and 
one or two episodes of decompensation, the veteran otherwise 
had no notable functional limitation.  Specifically, he had 
no restriction of activities of daily living, difficulties in 
maintaining social functioning, or difficulties in 
maintaining concentration.  Overall, the examiner 
characterized the veteran's psychiatric status as, 
"impairment, not severe."  Disability benefits eventually 
were granted in March 2004 based solely on the veteran's 
physical impairments relating to the curvature of the spine 
and fibromyalgia, two non-service-connected disabilities.  

The veteran underwent additional VA examination for his PTSD 
in April 2005.  He reported an increase in his symptoms, 
including more frequent nightmares and a tendency to isolate 
himself in his home due to his temper.  Referable to his 
ability to work, however the veteran reported that he had 
always been a workaholic, and would like to be able to return 
to employment again, though he believed his physical 
condition would not permit it.  

The examiner offered a Global Assessment of Functioning (GAF) 
score for this veteran of 55, indicative of moderate 
difficulty in social and occupational functioning.  He also 
found that while the veteran was "likely unemployable," it 
was "due primarily to the limitations imposed by his 
physical condition."  He further related that although the 
veteran's PTSD contributed to his release from his last job, 
"the symptoms of PTSD alone [were] not of sufficient 
severity to preclude employment."  

The outpatient clinical records do not contradict these 
findings.  They showed considerable treatment for the 
veteran's non-service-connected physical conditions.  There 
were no complaints referable to his service-connected scars 
or hearing loss.  There was treatment for his service-
connected PTSD.  Specifically, in a mental health clinic 
session in April 2003, the veteran related that he did not 
believe he could maintain gainful employment due to his 
extreme pain and weakness.  A September 2003 note related 
that the veteran believed he did not have mental problems, 
but instead that his problems were financial and could be 
solved by increased disability payments.  He further 
indicated that he was not interested in therapy if it would 
not help him to achieve increased disability payments.  The 
veteran discontinued therapy at that time.

The veteran did restart group therapy for his psychiatric 
symptoms in October 2005.  His participation often focused on 
his physical pain as a trigger.  See, e.g., progress note 
dated in February 2006.  In April 2006, a mental health 
intake assessment note indicated that the veteran was 
combining prescription drugs and alcohol in order to be able 
to sleep.  However, the veteran indicated that he felt his 
physical pain was "100 percent" of what kept him awake at 
night.  In all, the veteran has consistently related his 
unemployment to his non-service-connected disabilities.  
Doctors of record have agreed.  Thus, the outpatient clinical 
records do not support a positive finding in this case.

Overall, the VA examinations, SSA records, and outpatient 
clinical records do not show that the veteran is precluded 
from gainful employment due to any of his service-connected 
disabilities.  Instead, the evidence demonstrates that the 
veteran is likely unemployable due to his significant 
physical problems for which service connection is not in 
effect.  Accordingly, there is no basis to refer the case to 
the C&P Director for extra-schedular consideration under 
38 C.F.R. § 4.16(b).  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  A TDIU is not warranted.


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


